Ogden, J.
The appellant was indicted and convicted for betting at a game of faro. On the trial the court charged the jury that if they found the defendant guilty, they should assess his fine at not less than one hundred, and not more than two hundred and fifty dollars. This was error. The law fixing the punishment for such offenses was amended on the 11th of May, 1871, and which amendment was in force at the time of the trial of this case. By that amendment the punishment for such offenses is fixed at not" less than ten dollars, nor more than twenty-five dollars. For the error here indicated, the judgment is reversed and the cause remanded.
Reversed and remanded.